DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-4, 6-12, 14-18, and 20 are pending with claims 16-18 and 20 under examination and 1-4, 6-12, 14-15 withdrawn from consideration.
Claims 5, 13, and 19 have been canceled.

Response to Amendment
Applicants amendments to the claims received on 01/06/2022 have overcome some of the 112(b) rejection previously set forth in the Non-Final Office Action mailed on 09/21/2021. However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 01/06/2022, the previous prior art rejection based on Glavina has been modified to address the amended claims (see below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 16 lines 11-13 refer to “determining that the cassette comprises a quality control specimen and a patient specimen, and ejecting the cassette”.  However, claim 16 lines 3-7 previously referred to “determining that a cassette includes a quality control specimen … testing the quality control specimen to obtain a first measurement of a parameter … testing the quality control specimen to obtain a second measurement”.  The determination process of claim 16 lines 11-13 requires a different determination be made than the determination process of claim 16 lines 3-7.  That is, claim 16 lines 11-13 requires a determination process that requires a quality control and a patient sample whereas the determination process of claim 16 lines 3-7 simply requires a quality control.  It is unclear how the method of claim 16 can satisfy the requirements of testing the cassette that includes a quality control sample if the cassette is ejected, as required by claim 16 lines 11-13.  How are the testing requirements to obtain a first and second measurement of the method recited in claim 16 being performed on a cassette when the cassette is ejected? Does the method of claim 16 actually require testing of a quality control specimen when a cassette includes a quality control specimen?  In a case where the cassette comprises a specimen and a patent sample, the cassette would still include a quality control specimen.  Perhaps Applicant(s) are intending to recite “eject any cassettes already present within the instrument or move the cassettes to an output buffer”, as recited in para. [0067], and in view the method depicted in figure 4 of applicant(s) instant specification, which corresponds to the method of claim 16?

Claim 16 line 11 recites “a quality control specimen”.  However, claim 16 line 3 also recites “a quality control specimen”.  It is unclear if applicants are introducing a second quality control specimen in line 11, or if applicants are referring to the previously recited quality control specimen.  

Claim 20 refers to “allowing specimens that are undergoing processing to continue processing”.  Claim 20 depends from claim 16.  Claim 16 line 4 previously refers to “ceasing performing tests on patient specimens”.  It is unclear how specimens undergoing processing continue to process when the specimens are ceased from performing tests.  How can the conditions of claim 20 be met in view of the requirements from claim 16?  How does a specimen cease tests and continue processing?  Is the specimen processing ceased, as required by claim 16, or does the specimen processing continue, as required by claim 20?  Furthermore, it is unclear at what step in the method specimens that are undergoing processing are allowed to continue processing.  Are the specimen allowed to continue processing after the second measurement is within the expected tolerance?  Are the specimen allowed to continue processing after the second measurement is outside the expected tolerance?  Are the specimen allowed to continue processing after the first measurement is outside an expected tolerance?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glavina et al. (US 2016/0356800; Pub. Date: Dec. 8, 2016).

Regarding claim 16, Glavina discloses a method for quality control of a hematology laboratory instrument (Glavina; [0017, 0096]), the method comprising: 
determining that a cassette includes a quality control specimen (Glavina discloses a quality control system 300 comprising a data manger 315 that communicates with one or more test devices 305 to initiate a quality control check using one or more cassettes 310; figs. 4 & 5, #305, #310, #505, [0072, 0096].  The data manager 315 is configured with a scheduler that accommodates lot based scheduling of performance of quality control with requirements for recording selected or predetermined lot-acceptance information; [0018, 0083].  The requirements for recording selected or predetermined lot-acceptance information of the quality control therefore being a determination that a cassette includes a quality control specimen), 
ceasing performing tests on patient specimens (Glavina discloses test device 305 is configured to receive one or more cassettes 310; [0072].  In a case where the test device 305 is configured to receive one cassette, then the test device 305 would not be configured to receive a patient sample when the quality control cassette is inserted to perform quality control.  Therefore, the test device 305 ceasing to perform tests on patient specimens), 
testing the quality control specimen to obtain a first measurement of a parameter (Glavina discloses the method comprises performing the quality control tests by running on or more quality control samples on the test device; fig. 5, #515, [0098], and that the quality control data is evaluated by comparing the quality control test results with a threshold or target value for the control samples; fig. 5, #525, [0101]), 

responsive to determining the second measurement is either (i) within the expected tolerance and restarting processing of the cassette (Glavina discloses that upon determining the quality control test is compliant, the instrument is configured to operate under normal operating procedures in order to perform the analytical test and/or another quality control test; fig. 5, #560, [0116]), or (ii) outside the expected tolerance and continuing to cease performing tests on specimens (Glavina discloses that upon determining the quality control test is non-compliant, the instrument is configured to be at least partially disabled from performing the analytical test and/or another quality control test; [0117]), wherein the method further comprises:
determining that the cassette comprises a quality control specimen and a patient specimen, and ejecting the cassette (As best understood, Glavina discloses the one or more quality control tests are performed using (i) a predetermined number and type of control fluids, and (ii) a predetermined number of sample testing cartridges of a set of sample testing cartridges; [0020].  The set of sample testing cartridges are of a particular type, and each type is configured to measure one or more analytes in the biological samples; [0019].  The biological samples is, for example, blood, plasma, urine; [0037].  Therefore, the cartridge comprising a quality control specimen and a patient specimen.  Furthermore, Glavina discloses test device 305 is configured to receive one or more cassettes 310; [0072].  In a case where the test device 305 is configured to receive one cassette, then the test device 305 would require a patient specimen be ejected before the quality control specimen is inserted).

Regarding claim 17, Glavina discloses the method of claim 16 above, further comprising sending an alert; or displaying an alert on a display device (Glavina discloses the operator is alerted to problems sensed with the quality control specimen; [0079, 0089]).  



RegarasdflkjRegarding claim 18, Glavina discloses the method of claim 16 above, wherein determining that the cassette includes a quality control specimen comprises reading a bar code or other identifying indicia on the quality control specimen (Glavina; [0112]).  


Regarding claim 20, Glavina discloses the method of claim 16 above, further comprising allowing specimens that are undergoing processing to continue processing (As best understood, Glavina discloses that upon determining the quality control test is compliant, the instrument is configured to operate under normal operating procedures in order to perform the analytical test and/or another quality control test and instructions to operate a pump to force air through one or more conduits of the device to move a metered portion of the patient sample or QC sample into contact with an analyte sensor within a detection region of the conduit; fig. 5, #560, [0116].  Furthermore, Glavina discloses that upon determining the quality control test is non-compliant, the instrument is configured to be at least partially disabled from performing the analytical test and/or another quality control test, but that partially disabling the instrument does not necessarily mean that the instrument does not operate and run the analytical test and/or another quality control test.  In a case where the instrument is non-compliant, the instrument may run the analytical test and/or QC test but instead of providing the results of the test according to normal operation, the instrument is configured to provide an error message that the lot number and/or type of device that failed quality control; [0117]).

Response to Arguments
Applicants arguments filed on 01/06/2022 have been fully considered.

Applicants argue on pages 7-8 of their remarks towards the 112(b) rejections set forth in the Non-Final Rejection mailed on 09/21/2021.  Specifically, applicants arguments with respect to claim 19 that paragraphs [0047, 0056, and [0081-0084] disclose ejecting cassettes and therefore, one of skill in the art would understand how methods, such as that recited in claim 16 can include ejecting a cassette based on at least these paragraphs.  The Examiner respectfully disagrees.  The claim language is unclear because the determination process of claim 16 lines 11-13 requires a different determination be made than the determination process of claim 16 lines 3-7. That is, claim 16 lines 11-13 requires a determination process that requires a quality control and a patient sample whereas the determination process of claim 16 lines 3-7 simply requires a quality control.  It is unclear how the method of claim 16 can satisfy the requirements of testing the cassette that includes a quality control sample if the cassette is ejected, as required by claim 16 lines 11-13.  How are the testing requirements to obtain a first and second measurement of the method recited in claim 16 being performed on a cassette when the cassette is ejected? Does the method of claim 16 actually require testing of a quality control specimen when a cassette includes a quality control specimen?  In a case where the cassette comprises a specimen and a patent sample, the cassette would still include a quality control specimen.  Perhaps Applicant(s) are intending to recite “eject any cassettes already present within the instrument or move the cassettes to an output buffer”, as recited in para. [0067], and in view the method depicted in figure 4 of applicant(s) instant specification, which corresponds to the method of claim 16? Furthermore, it is improper to import claim limitation from the specification (MPEP 2111.01 (II)). The only exception to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the 

Applicant(s) further argue on pages 7-8 of their remarks towards the 112(b) rejections set forth in the Non-Final Rejection mailed on 09/21/2021.  Specifically, applicants arguments with respect to claim 20 that paragraphs [0046, and 0079] disclose the continued processing of specimens, one of skill in the art would understand how methods, such as that recited in claim 16 can include continued processing of specimens and ceasing to perform tests as recited in claim 20.  The examiner respectfully disagrees. It is unclear how specimens undergoing processing continue to process when the specimens are ceased from performing tests.  How can the conditions of claim 20 be met in view of the requirements from claim 16?  How does a specimen cease tests and continue processing?  Is the specimen processing ceased, as required by claim 

Applicant(s) argue on pages 8-9 of their remarks towards the 102 rejection over claim 16 in view of Glavina that Glavina does not disclose “determining that the cassette comprises a quality control specimen and a patient specimen, and ejecting the cassette”.  Applicants further state that the ISA stated that Glavina does not disclose that a processor is further configured to determine that a cassette comprises a quality control specimen and a patient specimen and cause a testing apparatus to eject the cassette.  The examiner respectfully disagrees with applicants arguments.  First, the Examiner notes that the ISA report is an opinion.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Second, Glavina discloses one or more quality control tests are performed using (i) a predetermined number and type of control fluids, and (ii) a predetermined number of sample testing cartridges of a set of sample testing cartridges; [0020].  The set of sample testing cartridges are of a particular type, and each type is configured to measure one or more analytes in the biological samples; [0019].  The biological samples is, for example, blood, plasma, urine; [0037].  Therefore, the cartridge comprising a quality control specimen and a patient specimen.  Furthermore, Glavina discloses test device 305 is configured to receive one or more cassettes 310; [0072].  In a case where the test device 305 is configured to receive one cassette, then the test device 305 would require a patient specimen be ejected before the quality control specimen is inserted.

The examiner accepts applicant’s formal request for a telephonic interview.  Applicants are encouraged to contact the examiner at 571-272-0648 to schedule a date and time.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798